                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

NISSEI ASB CO. &                                    )
NISSEI ASB MACHINE, CO., LTD.,                      )
                                                    )
        Plaintiffs,                                 )
                                                    )
        v.                                          )           No. 4:19-CV-00042-DGK
                                                    )
R&D TOOL & ENGINEERING CO.,                         )
                                                    )
        Defendant.                                  )

                       ORDER DENYING MOTION TO RECONSIDER

        This lawsuit arises from a dispute over three patents held by Plaintiffs Nissei ASB Co. and

Nissei ASB Machine Co. (collectively, “Nissei”).            Nissei alleges Defendant R&D Tool &

Engineering Co. (“R&D”) breached a contract, misappropriated trade secrets, and infringed on

Nissei’s patents and business relationships.

        This Court, on February 21, 2020, issued a claim-construction order relating to six disputed

terms found in Nissei’s patents. Now before the Court is Nissei’s motion to reconsider two of

those constructions, “inserted into” and “securing section” (Doc. 109).

        Because Nissei received a fair and full opportunity to litigate the issue and the Court’s

construction was correct, the motion is DENIED. The Court, however, clarifies its construction

of “securing section” by removing “single” from it.

                                               Discussion

        A court may reconsider an interlocutory order if the moving party shows “exceptional

circumstances” in which it did not have a fair opportunity to litigate a claim and receive redress.

Harley v. Zoesch, 413 F.3d 866, 871 (8th Cir. 2005). A court may also entertain a motion for

reconsideration if it wishes to revisit an earlier order that it believes may have been issued in error.




         Case 4:19-cv-00042-DGK Document 112 Filed 06/19/20 Page 1 of 5
Conrod v. Davis, 120 F.3d 92, 95 (8th Cir. 1997). In patent cases, if a court finds its “understanding

of the technology [has] evolve[d],” it may engage in a process of “rolling claim construction.”

Pfizer, Inc. v. Teva Pharms., 429 F.3d 1364, 1377 (Fed. Cir. 2005).

       Here, Nissei received a fair and full opportunity to litigate the issues surrounding claim

construction. Although the Court did not hold a claim-construction hearing, it did not do so

because such a hearing is not required and was unnecessary in this case. To ensure the parties had

ample time and space to fully develop their written arguments, the Court granted a twelve-page

expansion of the general filing limits, for a total of twenty-seven pages for Nissei’s response brief

(Docs. 71, 74).

       Turning to whether it erred in its construction of “inserted into” and “securing section,” the

Court holds it did not.

          I.      The Court did not err with respect to “inserted into.”

       In its initial order, the Court held that the term “inserted into” has its plain and ordinary

meaning which is “placed inside and surrounded by or enclosed by” (Doc. 107 at 7). Nissei

contends that the Court’s construction “does not literally cover the only relevant embodiment in

the specification” (Doc. 109 at 3), and it cites numerous examples of the Federal Circuit reversing

district court constructions that excludes a preferred embodiment.

       On the other hand, R&D agrees with the Court’s construction, concluding that at times,

“the plain meaning of claim language just cannot be fully harmonized with the specification” (Doc.

110 at 3). R&D similarly cites numerous examples of the Federal Circuit upholding a district court

construction where—as here—the plain language does not match the language in the specification,

albeit while recognizing that such cases are “rare.” Id. at n.17 (citing Eleckta Instr. S.A. v. O.U.R.

Sci. Int’l, Inc., 214 F.3d 1302, 1308 (Fed. Cir. 2000).



                                                  2

         Case 4:19-cv-00042-DGK Document 112 Filed 06/19/20 Page 2 of 5
        R&D particularly draws the Court’s attention to Smartmetric Inc. v. Am. Express Co., 476

Fed. App’x 742 (Fed. Cir. 2012), a case where the Federal Circuit specifically analyzed the term

“insertion.” In its construction, the Federal Circuit upheld the ruling of the district court holding

that the plain meaning should govern. Id. at 744. The Federal Circuit held that “[c]onstruing

‘inserted into’ to also mean ‘passed near’ would deviate from the term’s plain and ordinary

meaning . . . .” Id. (citation omitted).

        This Court similarly construes “inserted into” to have its plain and ordinary meaning. The

Federal Circuit has admonished courts from curing drafting errors unless “there is an obvious

administrative or typographical error not subject to reasonable debate.” Lucent Techs., Inc. v.

Gateway, Inc., 525 F.3d 1200, 1215 n.8 (Fed. Cir. 2008). And Nissei vigorously maintains the use

of the term is not an administrative or typographical error. Thus, the Court maintains that “inserted

into” must be construed to have its plain and ordinary meaning. Such a construction is consistent

with the Federal Circuit’s requirement that redefinitions of a term giving it a non-ordinary meaning

must be clear and intentional. GE Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed.

Cir. 2014) (holding that where patentee fails to indicate any intent to define a term, it is proper for

the court to find “[t]here is no lexicography or disavowal”).

         II.    The Court did not err with respect to “securing section” and “a first securing
                section that is secured to the at least two reinforcement shafts,” but clarifies
                its construction to avoid confusion.

        In its original Order, the Court found a “securing section” to be “a single fastener unit that

holds together different objects, preventing those objects from moving,” and “a first securing

section that is secured to the at least two reinforcement shafts” to be “a securing section that holds

down at least two reinforcement shafts, at least one reinforcement shaft at each end of the securing

section.”



                                                  3

            Case 4:19-cv-00042-DGK Document 112 Filed 06/19/20 Page 3 of 5
        Nissei argues that this construction contains legal and factual errors. It points to two figures

in the Miyazawa patent that it claims discloses “two shafts/bolts” per row of holding plates (Doc.

109 at 8).1

        In response, R&D urges the Court to clarify its statement by limiting the construction of

the claim of a “securing section” to simply be a “fastener” to avoid confusion triggered by using

“single” (Doc. 110 at 8).

        The Court rules as follows. In the prosecution history, Nissei argued that “Miyazawa does

not disclose two guide shafts” and that “Miyazawa’s nut is screwed on to only one reinforcement

shaft” (Doc. 72-6 at 9). As the Court’s previous order noted, this statement is a clear and

unmistakable disavowal of scope. Thus, there was no error in the Court’s construction.

        That said, the Court acknowledges that attempting to clarify its holding, it may have made

things more confusing. In using the term “single,” the Court meant to indicate that the fastener

unit should be readily identifiable as a fully working unit—even if comprised of identifiable

subparts—that did not require the addition of other parts to operate. Thus, to clarify, the Court

will remove “single” from its construction. This clarified construction, which keeps in mind the

analysis and limitations provided in the original claim-construction order (Doc. 107 at 8–12), is:

“securing section” as “a fastener unit that holds together different objects, preventing those objects

from moving,” and “a first securing section that is secured to the at least two reinforcement shafts”

means “a securing section that holds down at least two reinforcement shafts, at least one

reinforcement shaft at each end of the securing section.”




1
  The Court notes that the diagrams cited by Nissei refer to a Japanese-language patent that the Court cannot
independently verify the labels of the individual numbers.

                                                     4

         Case 4:19-cv-00042-DGK Document 112 Filed 06/19/20 Page 4 of 5
                                             Conclusion

       Nissei’s motion for reconsideration is DENIED. The term “securing section” is defined as

provided in this Order. All other terms maintain the construction given in the Court’s original

Order (Doc. 107).

       IT IS SO ORDERED.

Date: June 19, 2020                        /s/ Greg Kays
                                           GREG KAYS, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              5

        Case 4:19-cv-00042-DGK Document 112 Filed 06/19/20 Page 5 of 5
